 



EXHIBIT 10.24
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into this
27th day of July, 2007, by and among Interstate Brands Corporation, a Delaware
corporation (the “Company”), and Timpanogos Consulting LLC, a Connecticut
limited liability company (“Consultant”).
     WHEREAS, Consultant has considerable knowledge and expertise concerning the
operation and management of consumer food companies utilizing direct store
delivery structures (“DSD”);
     WHEREAS, the Company has previously engaged Consultant pursuant to another
Consulting Agreement dated March 1, 2007, and Consultant has satisfactorily
completed the Deliverables thereunder;
     WHEREAS, the Company desires to again engage Consultant as herein set forth
in order to continue to utilize Consultant’s knowledge and expertise; and
     WHEREAS, Consultant is willing to make itself available to the Company for
the period provided in this Agreement subject to the terms and conditions
hereinafter provided;
     NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements made herein, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1.   Performance of Consulting Services. Consultant agrees to perform consulting
services for the Company with respect to such business matters of the Company
and at such time or times as the Company may reasonably request, including,
without limitation, completion of the services and preparation of the
deliverables set forth on Exhibit A (the “Services”). Consultant further agrees
that the Services will be provided by its employee Gary K. Wandschneider
(“Employee”). During the term of this Agreement, Employee shall serve in the
capacity of Acting Executive Vice President of Operations of the Company.
Consultant shall have discretion as to the time, place and manner of the
performance of the Services, consistent with the satisfactory performance of
such Services. It is anticipated by the parties that Employee will dedicate a
substantial portion of his working time to performance of the Services during
the term of this Agreement and will participate in such telephone calls,
electronic communications and meetings as may be reasonably requested by the
Company.

2.   Independent Contractor; No Fringe Benefits.

(a) Consultant is engaged by the Company to exercise its independent and
professional judgment in performing the Services. Accordingly, Consultant will
determine, in its sole discretion, the manner, means, details and methods used
in performing the Services. Consultant understands and agrees that it shall not
have any right or authority to assume or create any obligation or
responsibility, express or implied, on behalf or in the name of the Company or
to bind the Company in any manner. Further, Consultant shall not take any
actions that would reasonably lead a third party to believe that Consultant has
the authority to assume or create any obligation or responsibility, express or
implied, on behalf or in the name of the Company or to bind the Company in any
manner. Consultant hereby acknowledges that it is solely responsible for paying
all federal, state and local income or business taxes, including estimated
taxes, self-employment, Federal Insurance Contribution Act taxes, workers’
compensation and unemployment compensation taxes and business license fees, if
applicable, and any other taxes, fees, additions to tax, interest or penalties
which may be assessed, imposed, or incurred as a result of the compensation
provided to Consultant by the Company or provided to Employee by Consultant
pursuant to this Agreement. The Consultant shall be solely and exclusively
responsible for reporting, withholding and paying any and all such taxes, as and
when due and payable.
(b) Neither Consultant nor Employee shall be entitled to any rights and fringe
benefits afforded to Company employees, including health insurance, disability
or unemployment insurance, workers’ compensation insurance, pension and
retirement, profit-sharing, or any other policy, plan or program applicable to
employees of the Company.

 



--------------------------------------------------------------------------------



 



3.   Term. The term of the consulting arrangement shall commence on June 30,
2007 (the “Effective Date”), and continue until the earlier to occur of (i) the
date that is nine (9) months following the Effective Date, (ii) the effective
date of the Company’s Plan of Reorganization under Chapter 11 of the US
Bankruptcy Code, or (iii) the date the Chapter 11 cases are converted to
Chapter 7 of the Bankruptcy Code (the “Term”).

4.   Termination. The Company may terminate this Agreement at any time, with or
without cause, upon five (5) days notice to Consultant. Consultant may terminate
this Agreement upon five (5) days notice to Company in the event that Company
fails to perform its obligations hereunder, provided Company has not cured such
failure to perform during such five (5) day notice period. Immediately upon the
termination of this Agreement, all payments shall immediately cease; provided,
however, that the Company shall pay to Consultant such compensation as
Consultant shall have earned up to the date of the termination of the consulting
arrangement.

5.   Compensation; Expenses.

(a) The Company agrees to pay to Consultant, as compensation for the Services,
at the rate of Seven Hundred Fifty Dollars ($750.00) per hour for each hour that
Consultant performs Services under this Agreement, limited to 50 hours per week.
Such compensation shall be payable in arrears, with payment of the total hours
billed (subject to the weekly limit) less a holdback of $250.00 per hour (the
“Holdback”), to be made within ten (10) business days of Company’s receipt of an
invoice setting forth the dates and hours worked by Consultant during the
preceding calendar month. The total amount of the Holdback earned will be paid
at the end of the Term of this Agreement. Should Consultant refuse to perform
the Services for the full Term without cause, it shall not be eligible to
receive any portion of the Holdback.
Consultant may, at its election require the Company to seek approval from the
bankruptcy court of the terms of compensation set forth in this Agreement. Any
such election must be in writing and shall be delivered to the Company in the
manner set forth in section 17 below. In the event that Consultant so elects and
such compensation is not approved by the Bankruptcy Court on terms acceptable to
Consultant by a date that is no later that the next regularly scheduled omnibus
hearing date in the Company’s bankruptcy case that occurs more than twenty days
after the Company receives written notice of such election,, then Consultant may
terminate the Agreement pursuant to section 4 of this Agreement. Provided,
however, in the event Consultant terminates the Agreement pursuant to this
clause, it shall be paid any Holdback accrued through the effective date of such
termination.
(b) The Company shall reimburse Consultant for all ordinary, necessary and
reasonable expenses (including, but not limited to, lodging, meals and travel
expenses) incurred and paid by Consultant in the course of the performance of
the Services and consistent with the Company’s policies in effect from time to
time with respect to travel, entertainment and other business expenses for the
Company’s own employees, and subject to the Company’s requirements with respect
to the manner of reporting such expenses.
(c) The Company shall provide Employee with administrative support substantially
equivalent with that made available to employees of the Company at the vice
president level.
(d) The Company shall deliver a copy of this Agreement to representatives of its
senior secured lenders, Official Committee of Unsecured Creditors and Official
Committee of Equity Security Holders within two (2) business days after
execution hereof and shall receive their consent to the terms hereof in a form
that is reasonably acceptable to Consultant.

6.   Covenant Not to Compete. During the term of this Agreement and for a period
of two (2) years following its termination, Consultant and Employee will not,
directly or indirectly, without the express written consent of the Company own,
manage, operate, control or participate in the ownership, management, operation
or control of, or have any interest, financial or otherwise, in or act as an
officer, director, partner, principal, member, manager, shareholder, proprietor,
employee, agent, representative, consultant or independent contractor of, or in
any way assist any person or entity in the

2



--------------------------------------------------------------------------------



 



    conduct of, any business that is engaged or may become engaged in any
business competitive to any business now or at any time during the period hereof
engaged in by the Company or any of its affiliates, including, but not limited
to, any business that is engaged in the production, marketing, distribution or
sale of fresh baked bread or sweet goods; provided, however, that
notwithstanding the foregoing, Consultant or Employee may own not more than five
percent (5%) of the outstanding equity securities in any corporation or entity
that is listed upon a national stock exchange or actively traded in the
over-the-counter market.

7.   Covenant Not to Solicit. Consultant agrees that, during the term of this
Agreement and for a period of one (1) year thereafter, neither it nor any of its
agents or affiliates will directly or indirectly engage, recruit, solicit for
employment or engagement, offer employment to or hire, or otherwise seek to
influence or alter any relationship with, without the prior written consent of
the Company, any person who is an employee of the Company or its affiliates;
provided, however, that this provision shall not restrict Consultant from
offering employment to or otherwise engaging any current or former employee of
the Company who responds to a general advertisement. Without limiting the
generality of the provisions of Section 6, Consultant hereby agrees that, during
the term of this Agreement and for a period of one (1) year thereafter, in order
to protect the Company’s Confidential Information and trade secrets, Consultant
shall not, directly or indirectly, without the prior written consent of the
Company (i) induce any person which is a customer of the Company or its
affiliates to patronize any competitor of Company; (ii) canvass or solicit from
any person who is a customer of the Company or any of its affiliates, on behalf
of any such competitor; or (iii) request or advise any person who is a customer
or vendor of the Company or any of its affiliates or their successors to
withdraw, curtail or cancel any such customer’s or vendor’s business with any
such entity.

8.   Covenant Not to Disparage or Cause Disrepute. Consultant agrees not to make
any public or private statement at any time that is disparaging of the Company,
its affiliates or any of their respective present or former officers, managers,
directors, members, shareholders, agents, or employees, as applicable, or their
predecessors, successors or assigns. Consultant further agrees not to engage in
any conduct, business or personal, that brings the organizational objectives of
the Company or the Company itself into disrepute or disregard. The Company
agrees not to make any public or private statement at any time that is
disparaging of Consultant or Employee.

9.   Covenant Not to Disclose Confidential Information.

(a) Consultant acknowledges that, during the term of this Agreement, Consultant
may develop or have access to and knowledge of certain information and data that
the Company or its affiliates consider confidential and that the release of such
information or data to unauthorized persons or entities would be extremely
detrimental to the Company. As a consequence, Consultant hereby agrees and
acknowledges that Consultant owes a duty to the Company not to disclose, and
Consultant agrees that, during or after the term of this Agreement, without the
prior written consent of the Company Consultant will not communicate, publish or
disclose to any person or entity anywhere or use (for Consultant’s own benefit
or the benefit of others) any Confidential Information (as defined below) for
any purpose other than carrying out Consultant’s duties as contemplated by this
Agreement. Consultant will use its best efforts at all times to hold in
confidence and to safeguard any Confidential Information to ensure that any
unauthorized persons or entities do not gain possession of any Confidential
Information and, in particular, will not permit any Confidential Information to
be read, duplicated or copied. Consultant will return to the Company all
originals and copies of documents and other materials, whether in printed or
electronic format or otherwise, containing or derived from Confidential
Information in its possession or under its control when its duties no longer
require possession thereof, or whenever the Company shall so request, and in any
event will promptly return all such Confidential Information upon termination of
this Agreement for any reason and will not retain any copies thereof. Consultant
acknowledges that it is obligated to protect the Confidential Information from
disclosure or use even after termination of this Agreement. For purposes hereof,
the term “Confidential Information” shall mean any information or data used by
or belonging or relating to

3



--------------------------------------------------------------------------------



 



the Company or its affiliates, or any party to whom the Company owes a duty of
confidentiality, that is not known generally to the industry in which the
Company or any subsidiary, parent or affiliate of the Company, or any party to
whom the Company owes a duty of confidentiality, is or may be engaged,
including, without limitation, any and all trade secrets, proprietary data and
information relating to the Company’s or its affiliates’, or any party to whom
the Company owes a duty of confidentiality, past, present or future business and
products, price lists, customer lists, supplier lists, processes, procedures or
standards, know-how, manuals, hardware, software, source code, business
strategies, records, marketing plans, drawings, technical information,
specifications, designs, patent information, financial information, whether or
not reduced to writing, or information or data that the Company or its
affiliates or any party to whom the Company owes a duty of confidentiality
advises Consultant should be treated as confidential information.
(b) In the event that Consultant is requested, pursuant to, or required by
applicable law or regulation, or by legal process, to disclose any Confidential
Information, Consultant shall use its best efforts to promptly notify the
Company of such request and enable the Company to seek an appropriate protective
order. In the event that such a protective order or other protective remedy is
not obtained, Consultant shall furnish only that portion of the Confidential
Information that is legally required, in the opinion of its counsel, and will
exercise its best efforts to obtain reliable assurances that confidential
treatment will be accorded the Confidential Information.

10.   Proprietary Rights. For purposes of this Agreement, “Proprietary Rights”
means all inventions, products, processes, methods, techniques, formulas,
compositions, compounds, projects, developments, plans, research data, market
data, financial data, personnel data and computer programs; all client,
customer, account and supplier lists and files; all files, letters, memoranda,
notes, reports, data, sketches, drawings, program listings and other written,
photographic and tangible materials; all improvements, discoveries,
enhancements, software and works of authorship; and all patent, copyright, mask
works, trademark, trade name and other intellectual or proprietary property
rights related to any of the foregoing. All Proprietary Rights created or
developed by Consultant in the course of providing the Services or arising out
of Company’s Confidential Information shall be owned exclusively by Company.
Without limiting the generality of the foregoing, all such Proprietary Rights
created, made, conceived or reduced to practice by or under the direction or
control of Consultant while this Agreement is in effect, acting alone or jointly
with others, shall be considered “work for hire” and shall be owned exclusively
by Company. For the avoidance of doubt, any Proprietary Rights in the possession
of Consultant as of the Effective Date of this Agreement shall be owned
exclusively by Consultant, provided, however, that to the extent such rights are
incorporated into the Deliverables, Company shall have and is hereby granted a
perpetual royalty-free license in such rights. Consultant hereby grants,
bargains, sells, releases, waives, transfers and assigns to Company and its
successors and assigns all right, title and interest, if any, that Consultant
may now or hereafter have, own, claim, allege or assert in or with respect to
such Proprietary Rights or any portion thereof. Consultant is not granted any
license or other interest in the Proprietary Rights or any portion thereof. The
parties shall cooperate with each other, including without limitation by
executing and delivering such documents and taking such actions as shall be
necessary or appropriate, to give effect to their intentions expressed in this
Section 10.

11.   Specific Performance. Recognizing that irreparable damage will result to
the Company in the event of the breach or threatened breach of any of the
foregoing covenants and assurances by Consultant contained in Sections 6-10, and
that the Company’s remedies at law for any such breach or threatened breach will
be inadequate, the Company, in addition to such other remedies that may be
available to it, shall be entitled to an injunction, including a mandatory
injunction, to be issued by any court of competent jurisdiction ordering
compliance with this Agreement or enjoining and restraining Consultant, and each
and every person or entity acting in concert or participation with it, from the
continuation of such breach and, in addition thereto, Consultant shall pay to
the Company all ascertainable damages, including costs and reasonable attorneys’
fees, sustained by the Company by reason of the breach or threatened breach of
said covenants and assurances. The Company shall not be

4



--------------------------------------------------------------------------------



 



    required to obtain a bond in connection with enforcement of its rights
hereunder. The covenants and obligations of Consultant set forth in
Sections 6-10 are in addition to and not in lieu of or exclusive of any other
obligations and duties of Consultant to the Company, whether express or implied
in fact or in law.

12.   Enforcement Expenses. In the event that a party hereto brings any legal
action or other proceeding to enforce or interpret any of the rights,
obligations or provisions of this Agreement, or because of a dispute, breach or
default in connection with any of the provisions of this Agreement, the
prevailing party shall be entitled to recover from the non-prevailing party
reasonable attorneys’ fees and all other costs in such action or proceeding in
addition to any other relief to which such prevailing party may be entitled.

13.   Indemnification.

(a) Company hereby agrees to indemnify Consultant to the full extent provided in
the Company’s Certificate of Incorporation and Bylaws as if it were an officer
of the Company.
(b) Consultant hereby agrees to indemnify and hold harmless Company from and
against all claims, liabilities, losses, damages and expenses, as incurred
(including reasonable legal fees), joint or several, in connection with,
relating to or arising out of Consultant’s gross negligence, willful misconduct
or bad faith in performing the Services.
(c) No later than August 31, 2007, Company will obtain an endorsement to its
existing directors’ and officers’ liability insurance policy (or policies) such
that Consultant will be covered by such policies as if it were employed by the
Company as an officer.

14.   No Conflict. Consultant represents and warrants to the Company that
neither the execution nor delivery of this Agreement, nor the performance of
Consultant’s obligations hereunder will conflict with, or result in a breach of,
any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which Consultant is a
party or under which Consultant is bound, including, without limitation, the
breach by Consultant of a fiduciary duty to any former employers.

15.   Assignment. This Agreement is personal and not assignable by Consultant
but it may be assigned by the Company without notice to or consent of Consultant
to, and shall thereafter be binding upon and enforceable by, any subsidiary or
affiliate of the Company, or any person or entity which shall acquire or succeed
to substantially all of the business or assets of the Company (and such person
or entity shall be deemed included in the definition of the “Company” for all
purposes of this Agreement) but is not otherwise assignable by the Company.

16.   Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Missouri without regard to conflicts
of laws principles.

17.   Notice. Any notice, request, consent or communication under this Agreement
shall be effective only if it is in writing and (i) personally delivered,
(ii) sent by certified mail, return receipt requested, postage prepaid, or
(iii) sent by a nationally recognized overnight delivery service, with delivery
confirmed, addressed as follows:

         
 
  If to the Company:   with a copy to:
 
       
 
  Interstate Brands Corporation   Interstate Brands Corporation
 
  12 East Armour Boulevard   12 East Armour Boulevard
 
  Kansas City, Missouri 64111   Kansas City, Missouri 64111
 
  Attn: Chief Executive Officer   Attn: General Counsel
 
  If to Consultant:    
 
       
 
  Timpanogos Consulting LLC    
 
  79 Silver Hill Road    
 
  Ridgefield, Connecticut 06877    

5



--------------------------------------------------------------------------------



 



or such other persons or to such other addresses as shall be furnished in
writing by any party to the other party, and shall be deemed to have been given
only upon its delivery in accordance with this Section 17.

18.   Entire Agreement; Validity. This Agreement constitutes and expresses the
entire agreement of the parties hereto with respect to the subject matter
hereof, and may be modified only by written agreement signed by the parties
hereto. This Agreement shall supersede all prior arrangements between the
parties, whether written or verbal. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any of the other provisions of this Agreement, which other provisions shall
remain in full force and effect. Upon such determination that any provision is
invalid, illegal or incapable of being enforced, a suitable and equitable
provision shall be substituted therefore in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision.

19.   Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall in no way restrict or
otherwise modify any of the terms or provisions hereof.

20.   Survival of Obligations. All obligations of Consultant that by their
nature involve performance, in any particular, after the expiration or
termination of this Agreement, or that cannot be ascertained to have been fully
performed until after the expiration or termination of this Agreement, shall
survive the expiration or termination of this Agreement.

21.   Counterparts. This Agreement may be executed in one or more counterparts,
and any agreement bearing the original, whether on one or more pages, shall be
considered an original.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed on the
day and year first above set out.

                  INTERSTATE BRANDS CORPORATION       TIMPANOGOS CONSULTING LLC
 
               
By:
    /s/ Craig D. Jung       By:     /s/ Gary K. Wandschneider
 
               
Name:
       Craig D. Jung       Name:        Gary K. Wandschneider
Title:
       Chief Executive Officer       Title:    
 
               

6